Citation Nr: 1722124	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-45 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot injury.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck injury.

3.  Entitlement to service connection for a left foot injury.

4.  Entitlement to service connection for a neck injury.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to June 1955 during the Korean conflict era and peacetime and was awarded the Korean Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana in which the RO declined to reopen claims for service connection for a left foot injury and a neck injury as well as denied a claim for a total disability rating based on individual unemployability (TDIU).  

A Notice of Disagreement was received in December 2013.  In October 2015, a Statement of the Case was issued, and, in November of that year, the Veteran filed his substantive appeal (via a VA Form 9).

The Board notes that a claim of entitlement to service connection for a left foot injury and neck injury was previously denied in a February 2005 rating decision.  The Board also notes that subsequent medical evidence was received, and the claim was again denied in March 2005.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neck injury and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The February and March 2005 rating decisions denied service connection for a left foot injury and neck injury; the Veteran did not perfect an appeal.

2.   Evidence submitted since the March 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2005 and March 2005 rating decisions which denied service connection for a left foot injury and neck injury are final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the March 2005 rating decision and the claim of entitlement to service connection for a neck injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the March 2005 rating decision and the claim of entitlement to service connection for a left foot injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for a left foot disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a neck injury and left foot injury, the Veteran's claim is being granted to the extent that it is reopened.  With regard to the issue of entitlement to service connection for a left foot injury, the Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

New and Material Evidence

In a February 2005 rating decision, the RO denied service connection for a left foot injury and neck injury on the basis that the in-service occurrences alleged by the Veteran were not proven.  New medical evidence was received within a month of the original rating decision, and the claim was again denied in March 2005.  A notice of disagreement was not received within the subsequent one-year period nor was subsequent pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Therefore, the RO's February and March 2005 rating decisions are final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of a written statement from the Veteran dated February 2012, a statement in support of claim from the Veteran dated January 2013, a sworn affidavit from the Veteran's ex-wife dated February 2012, medical records from the Alexandria, Louisiana VA Medical Center from 1997 through 2015, and private treatment records dated January 2012.  

The February 2012 statement from the Veteran provides lay testimony that the Veteran sustained a foot and neck injury while diving into a bunker during an air raid in Korea in 1953.  He stated that the medic diagnosed his injuries as a sprained foot and twisted neck.  He reported that he later reinjured his neck during a car accident while he was driving his commanding officer.  The Veteran's statement in support of claim from January 2013 stated his treatment and diagnoses dates at the Alexandria, LA VA Medical Center starting in 1998.  

The Veteran's signed affidavit from his ex-wife stated that the Veteran wrote letters to her while he was in the military in which she stated that the Veteran described that low flying Korean planes would fly over the Veteran's base and drop bombs several times a month.  She reported that the Veteran dove into a bunker during a raid and that a sandbag fell on the Veteran's foot.  She then stated that she and the Veteran were stationed together at Moody Air Force Base, and that the Veteran was in a car accident while stationed there.  She states that when the medics brought the Veteran home he had stitches and a neck brace.  

The Veteran's VAMC treatment records reveal that the Veteran consistently sought treatment for left foot pain from 1997 through 2015.  See VAMC Alexandria, LA treatment records from February 1997, June 1998, July 2001, November 2002, November 2003, May 2004, November 2004, January 2005, February 2005, March 2005, December 2005, June 2006, November 2006, April 2007, March 2009, March 2010, January 2012, January 2013, July 2013, and February 2015.  Those records also show that the Veteran repeatedly reported to his medical providers that he sustained his injury when he fell in a foxhole in Korea.  See VAMC Alexandria, LA records dated May 2004, January 2005, March 2005, March 2009, January 2012, and February 2015.  

Private treatment records submitted from Dr. L.D.P. state that the Veteran reported that he injured his foot in Korea and that he later developed a little hump on the top of the foot that is giving him "a lot of trouble now" and that he is unable to stand for long hours due to pain.  The physician states that the Veteran reports having neck pain for years and some crunching sensations with rotation and awakening at night with pain.  The physician states that the Veteran would like to be able to relate those symptoms to an accident when he was in the service in Georgia years ago.  The physician diagnosed the Veteran with degenerative disc disease of the cervical spine, not likely related to specific trauma, but possible, and degenerative arthritis of the mid-left foot, possibly traumatic. (Dr. L.D.P, private treatment record, January 2012). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of a current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the medical and lay evidence suggest a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the March 2005 rating decision.  Therefore, the claim of entitlement to service connection for a neck injury and left foot injury is reopened.  

Service Connection- Left Foot

As noted above, the Veteran contends that he sustained a left foot injury during his service in Korea in 1953.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has a current left foot disability to include osteoarthritis and bone spurs.  See Orthopaedic Sports Medicine records and VA treatment records.  Thus, the current disability element has been met.  

The Veteran contends that he received treatment in service for the claimed left foot injury at a dispensary.  The Veteran's service treatment records are unavailable.  Only his May 1955 separation examination report is of record, which is negative for any notations of a left foot injury or left foot disorder.  Where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran sustained a left foot injury in service essentially as described by the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the in-service incurrence of an injury element has been met.  

In regard to a nexus between the current disability and the in-service injury, there is favorable medical opinion evidence.  After an interview and examination of the Veteran, including taking x-rays, Dr. D.G. found that the "[Veteran's] symptoms and findings are consistent with posttraumatic arthritis probably related to his injury in Korea."  See December 2004 evaluation.  After an interview and examination of the Veteran, including taking x-rays, Dr. L.D.P. noted an impression of "[d]egenerative arthritis, left midfoot, possibly posttraumatic."  The Board finds that there is sufficient persuasive medical evidence of record linking the Veteran's current disability to the in-service injury.  Thus, the nexus element has been met.  

As all three elements for service connection have been met, service connection for a left foot disability, including osteoarthritis and bone spurs, is warranted. 


ORDER

The application to reopen the claim of entitlement to service connection for a neck injury is granted, and to this extent only.  

The application to reopen the claim of entitlement to service connection for a left foot injury is granted.

Service connection for a left foot disability, including osteoarthritis and bone spurs, is granted.


REMAND

The claim for service connection for a neck injury has been reopened.  In addition to a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were destroyed, in the possession of the government, there is also a heightened obligation to assist the Veteran in the development of the case.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board will afford the Veteran a VA examination and nexus opinion. 

With regard to entitlement to a TDIU, that issue should be deferred pending the outcomes of the claim for service connection for a neck disability and the assignment of a disability rating for the left foot disability, then reconsidered in light of those outcomes.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current neck disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any current neck disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should also opine whether it is at least as likely not (50 percent or greater probability) that any arthritic changes of the cervical spine manifested within one year following separation from service.  

In providing the opinion, the examiner is asked to do the following:  (1) note that the Veteran's service treatment records are unavailable; only his May 1955 separation Report of Medical Examination is of record; (2) presume the Veteran injured his neck when he fell into a foxhole in service in 1953 and that he sustained a whiplash injury to his neck in service in 1954; and (3) indicate whether any degenerative changes or other pathology currently associated with the neck is consistent with a traumatic injury essentially as described by the Veteran.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Then readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


